Exhibit 10.2

 

NetApp, Inc.
495 E. Java Drive
Sunnyvale, CA 94089

June 1, 2015

Thomas Georgens

c/o NetApp,

495 E. Java Drive

Sunnyvale, CA 94089

Dear Tom:

This letter confirms the agreement between NetApp, Inc., (the “Company”) and you
regarding the terms of your separation from the Company.

1.Exit Date and Resignations.  Your last day of employment with the Company
shall be June 5, 2015 (the “Exit Date”).  You further confirm your resignation,
effective June 1, 2015, as Chief Executive Officer of the Company and as a
member of the Company’s Board of Directors (and, as applicable, any subsidiaries
or affiliated entities of the Company).  You agree to execute any necessary
forms or other documents reasonably required to effect your resignation as an
employee, officer, or director as a matter of state, federal, or foreign law.

2.Severance Benefits.  In consideration for your signing this agreement, you
will receive the Severance Benefits set forth in the attached Exhibit A, which
terms shall be deemed to be incorporated in full herein and which terms shall be
subject to the conditions set forth herein and the Amended and Restated Change
of Control Severance Agreement between you and the Company effective as of
August 19, 2009 (the “Change of Control Severance Agreement”),

3.Return of Company Property.  You agree that within five (5) business days
following the Exit Date you will return to the Company all Company property in
your possession.  The Company acknowledges that following the Exit Date, you may
retain your Company laptop computer, cell phone, and similar devices provided
that all Company information is removed from such devices.  Company personnel
will assist and facilitate the removal of such information.  You further agree
that you will not delete or destroy any information that you are obligated to
preserve pursuant to any preservation request that you received from Company
counsel or court order provided to you by the Company.

4.Maintaining Confidential Information.  You agree not to disclose any
confidential information you acquired, while an employee of the Company, to any
other person or use such information in any manner that is detrimental to the
Company’s interests, per NetApp’s Proprietary Information and Inventions
Agreement (the “Proprietary Information Agreement”), which you signed when you
were hired and you further agree to honor the terms of that agreement, including
those terms which survive your employment with the Company.



--------------------------------------------------------------------------------

5.Acknowledgement of Payment of Wages.  Except for any severance benefits set
forth in Section 2, by your last day worked you will have received your final
paycheck which will include a final payment for wages through your Exit Date,
salary, bonuses, if any, employee stock purchase plan reimbursement, accrued but
unused vacation pay and any similar payments due from NetApp, less applicable
taxes and 401k deduction, if applicable, as of the Exit Date.  You acknowledge
that NetApp does not owe you any other amounts, except any valid un-reimbursed
business expenses that you will submit to the Company.

6.General Release of the Company.  You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this agreement.

a)On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, shareholders, affiliates, divisions, predecessors, successors,
assigns, agents, directors, officers, partners, employees, and insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, loss, cost or expense, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which you now have or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof, including, without limiting the generality of the foregoing,
any Claims arising out of, based upon, or relating to your hire, employment,
remuneration or resignation by the Releasees, or any of them, including any
Claims arising under Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act, as amended; the Equal Pay Act, as amended;
the Fair Labor Standards Act, as amended; the Employee Retirement Income
Security Act, as amended; the California Fair Employment and Housing Act, as
amended; the California Labor Code; and/or any other local, state or federal law
governing discrimination in employment and/or the payment of wages and benefits.

Notwithstanding the generality of the foregoing, you do not release the
following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
workers’ compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

(iv)Claims to any benefit entitlements vested as the date of your employment
termination, pursuant to written terms of any Company employee benefit plan;

(v)Claims to any severance benefits due and owing pursuant to Section 2;

(vi)Claims that cannot be released as a matter of law, including, but not
limited to: (1) your right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Securities and Exchange

-2-

 

--------------------------------------------------------------------------------

Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
your employment, against the Company (with the understanding that any such
filing or participation does not give you the right to recover any monetary
damages against the Company; your release of claims herein bars you from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
employee); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”); and

(vii)Claims under the terms of any indemnification agreement entered into
between you and the Company.

b)YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

c)You acknowledge that you are waiving and releasing any rights you may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
waiver and release is knowing and voluntary.  You and the Company agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the effective date of this agreement.  You acknowledge that the
consideration given for this release is in addition to anything of value to
which you were already entitled.  You further acknowledge that you have been
advised by this agreement that (a) you should consult with an attorney before
signing this agreement; (b) you have up to twenty-one (21) days within which to
consider this agreement; (c) you have seven (7) days following your signing this
agreement to revoke it; (d) this release will not be effective until the
revocation period has expired; and (e) nothing in this agreement prevents or
precludes you from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.  In the event you sign this agreement and return it to the Company
in less than the 21-day period identified above, you hereby acknowledge that you
have freely and voluntarily chosen to waive the time period allotted for
considering this agreement.

7.Severability.  The provisions of this agreement are severable.  If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

8.Choice of Law/Venue.  This agreement will be governed by the laws of the State
of California, without regard for choice-of-law provisions.  You consent to
personal and exclusive jurisdiction and venue in the State of California.

-3-

 

--------------------------------------------------------------------------------

9.Voluntary and Knowing Agreement.  You represent that you have thoroughly read
and considered all aspects of this agreement, that you understand all its
provisions and that you are voluntarily entering into this agreement.

10.Effective Date.  You have seven (7) days after you sign this agreement to
revoke it.  This agreement will become effective on the eighth (8th) day after
you sign this agreement, so long as it has been signed by both parties and has
not been revoked by you before that date.

11.Entire Agreement; Amendment.  This agreement, together with the Change of
Control Severance Agreement (including its arbitration provision), Proprietary
Information Agreement, and agreements relating to your equity incentive awards,
set forth the entire agreement between you and the Company and supersede any and
all prior oral or written agreements or understandings between you and the
Company concerning the subject matter.  This agreement may not be altered,
amended or modified, except by a further written document signed by you and the
Company.

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return it to me.

Respectfully,

/s/ Matthew K. Fawcett

Matthew K. Fawcett

General Counsel

Accepted and agreed to on June 1, 2015.

/s/ Thomas Georgens

Thomas Georgens




-4-

 

--------------------------------------------------------------------------------

EXHIBIT A

Subject to your signing and not revoking the agreement, you shall be entitled to
receive the following Severance Benefits:

a)Severance Payment.  You will receive $5,000,000 (five million dollars), less
applicable withholdings.  Said lump sum payment (less withholdings) shall be
made within ten (10) business days following the effective date of the
agreement.  You understand that the Company will issue you a Form W-2 in
connection with the Severance Payment.

b)Treatment of Equity.  You will vest all outstanding equity incentive awards
through the Exit Date, and no more.  All outstanding equity incentive awards
that have not yet vested in accordance with their terms on or before the Exit
Date shall cease to vest and shall be forfeited as of such date.  Except as set
forth in this agreement, all other provisions of your equity incentive awards
(including, but not limited to, the exercise of vested options) shall remain in
full force and effect and your equity incentive awards shall continue to be
governed by the terms and conditions of the equity incentive awards.

c)Extension of Option Exercise Period.  The post-termination exercise period for
any or all of your outstanding and vested options shall be June 5, 2016.

d)Medical Benefits.  You will receive executive retiree medical benefits.

e)Other Services.  You will receive up to ten (10) hours per week of
administrative / secretarial support for the next nine (9) months, or until you
take another role / job that supplies such support in a commensurate amount,
whichever comes first.

-5-

 